                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:21-CR-041-FDW-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )     ORDER
                                                       )
 MICHAEL A. KENNEDY,                                   )
                                                       )
                 Defendant.                            )
                                                       )

          THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Unseal

Indictment And Arrest Warrant” (Document No. 5) filed February 23, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will grant the motion.

          In support of its motion, the Government contends that Defendant is aware of the

Indictment and Arrest Warrant and there is no further need to keep the existence of these filings

secret.

          IT IS, THEREFORE, ORDERED that the Government’s “Motion To Unseal Indictment

And Arrest Warrant” (Document No. 5) is GRANTED.


                                 Signed: February 24, 2021




          Case 3:21-cr-00041-FDW-DCK Document 7 Filed 02/24/21 Page 1 of 1
